Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 1 of 19



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                 Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
         Plaintiff,
  v.

  CELINE PARIS Inc.,

         Defendant.
  ________________________________/

                      COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

         COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

  through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to Title

  III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

  (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff state as

  follows:

                           INTRODUCTION AND NATURE OF THE ACTION

        1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the ADA.

        2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires assistance

  through screen-reading software to read website content using his computer. Plaintiff uses the

  term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and Amendment

  acts of 2008, 42 USC §12101 (ADAAA).




                                                   1
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 2 of 19



         3. In the statutory text, Congress determined that "individuals with disabilities continually

  encounter various forms of discrimination," including "communication barriers". 42 U.S.C. §

  12182(a).

         4.Defendant’s adjunct website https://www.celine.com/en-us/home and specifically the

  Florida website https://www.celine.com/en-us/home (the “Website” or Defendant’s website) is not

  fully or equally accessible to blind or visually impaired consumers in violation of the “ADA.” As

  a result, Plaintiff seeks a permanent injunction to cause a change in Celine Paris, Inc.

  (“Defendant” or “Celine”) policies, practices and procedures so that Defendant’s website will

  become, and remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs,

  including, but not limited to, court costs and expert fees, pursuant to Title III of the Americans

  with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C.

  2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

         5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

  overcome barriers in communicating with people who have visual and hearing impairments,

  among other things. See 42 U.S.C. 12103(1).

         6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

  III regulations require public accommodations to "furnish appropriate auxiliary aids and services

  where necessary to ensure effective communication with individuals with disabilities." 28 C.F.R.

  § 36.303(c)(1). The regulations specifically list "screen reader software," "magnification

  software," and "accessible electronic and information technology" as among the auxiliary aids that

  the statute requires. 28 C.F.R. § 36.303(b)(2).

         7. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

  Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct, maintain,



                                                    2
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 3 of 19



  and operate its website https://www.celine.com/en-us/home to be fully and equally accessible to

  and independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal access to

  its website, and therefore denial of its products and services offered thereby in conjunction with

  its physical location(s), resulting in a violation of Plaintiff’s rights under the Americans with

  Disabilities Act (“ADA”).

          8.   Defendant’s      website     https://www.celine.com/en-us/home            (the   “Website”      or

  “Defendant’s website”). Defendant owns and operates the website and Celine stores that are

  located in Florida.

          9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in Orlando,

  Florida brings this action under the Americans with Disabilities Act in Federal Court. 8. Blind and

  visually impaired citizens must use screen reading software 1 or other assistive technologies in

  order to access website content.

          10. Plaintiff cannot use his computer and mobile device browser without the assistance of

  appropriate and available screen reader software to understand websites.

          11. Defendant’s Website contains digital source code barriers where screen-readers for the

  blind do not work.

          12. This case arises out of the fact that Defendant Celine has operated its business in a

  manner and way that effectively excludes individuals who are visually impaired from access to

  Defendant’s https://www.celine.com/en-us/home website based upon Defendant’s failure to

  provide auxiliary aids and services for effective communications.

         13. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.


  1
   “screen reader” is a software application that enables people with severe visual impairments to use a computer.
  Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
  dialogue boxes, files and folders.


                                                         3
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 4 of 19



         14. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

  effectively and timely such that allowing access to Defendant’s various business locations; as such

  impediment as rendered Defendant’s physical places of accommodation not fully accessible to the

  visually impaired.

         15. Plaintiff has attempted to access Defendant’s Website in the past and intends to

  continue to attempt to access Defendant’s Website https://www.celine.com/en-us/home.

         16. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s Website

  https://www.celine.com/en-us/home, Plaintiff will continue to be denied full access to the Celine’s

  website.

                                   JURISDICTION AND VENUE

         17. Plaintiff resides in Orlando, Florida and regularly travels to Miami to visit his friends

  where they go shopping. Defendant has several stores in the State of Florida, including stores in

  South Florida. Venue is proper pursuant to 28 U.S.C. §1391(b), in the Southern District of Florida

  where defendant resides and substantial part of the events giving rise to the claims occurred,

  Personal jurisdiction exists when the Defendant purposefully availed itself of the conducting

  activities within the forum State.

         18. Plaintiff’s claims asserted herein arose in this judicial district.

         19. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there are several

  Celine stores in his area.

         20. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

  Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination which




                                                     4
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 5 of 19



  includes equal access and effective communications with Defendant’s business. This Court has

  jurisdiction under 28 U.S.C. §§ 1331 and 1343.

         21. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

  committing the acts or omissions alleged herein in the Southern District of Florida that caused

  injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and

  omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida. Specifically,

  on several separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities,

  goods, and services of Defendant’s website in Orange County and Dade County, Florida. The

  access barriers Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s

  full and equal access multiple times in the past, and now deter Plaintiff on a regular basis from

  accessing Defendant’s website. Plaintiff would like to become Defendant’s patron and access the

  Defendant’s website in the near future but the barriers Plaintiff encountered on Defendant’s

  website have impeded Plaintiff’s full and equal enjoyment of goods and services offered at

  Defendant’s brick-and mortar stores.        Defendant Celine is authorized to conduct, and is

  conducting, business within the State of Florida and within the jurisdiction of this court.



                                            THE PARTIES

         22. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

  Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has a

  disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA

  set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered an assault

  to the back of his head in 2004 which caused damage and atrophy of the optic nerve, and as a

  consequence, is legally blind. Plaintiff is a legally blind individual who has a physical impairment



                                                    5
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 6 of 19



  that substantially limits the major life activity of seeing. Accordingly, he has a disability within

  the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with

  a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. §

  35.104. 21. Plaintiff cannot use the computer without the assistance of a screen reader software.

  Mahlberg is a proficient user of the JAWS and NVDA screen-reader to access the internet." JAWS,

  or "Job Access With Speech," is the most popular screen reading software for Windows-based

  computers. For screen-reading software to work, the information on a website or on a mobile

  application must be capable of being rendered into text. Usually, this means that graphics and

  embedded hyperlinks must include alternative text (known as "alt-text")—a description of the

  image that appears when a cursor floats over it or screen-reading software detects it.

         23. Celine is a Foreign Profit Corporation. Defendant is the owner and operator of a chain

  of stores under the brand-named Celine and his merchandise are distributed to hundreds of

  affiliated and authorized retailers. Defendant has several stores in Florida, including Celine’s store

  located at 9700 Collins Avenue, Miami FL.

         24. Upon information and belief, at all times material hereto, Defendant Celine Paris owns,

  operates, and/or manages the day-to-day affairs and stores of Celine stores which are operating

  within South Florida.

         25. Plaintiff believes, and thereon alleges, that Defendant Celine’s corporate affiliates

  and/or related entities, actively engaged in the sale of clothing in various states throughout the

  country, including Florida.

         26. Plaintiff is further informed that said company is a foreign profit corporation from Italy.

  Defendant’s headquarters and principal corporate offices located in New York. Said Defendant




                                                    6
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 7 of 19



  entities will hereinafter collectively be referred to as “Celine” “the Defendant Company” or, where

  appropriate, “Defendant.”

                                               FACTS

         27. Defendant is defined as a “Public Accommodation" within meaning of Title III because

  Defendant is a private entity which owns and/or operates “[A] bakery, grocery store, clothing store,

  hardware store, shopping center, or other sales establishment,” 42 U.S.C. §12181(7)(E) and 28

  C.F.R. §36.104(5).

         28. Each of Defendant’s Celine’s stores are open to the public and each is a place of Public

  Accommodation subject to the requirements of Title III of the ADA and its implementing

  regulation as “[A] bakery, grocery store, clothing store, hardware store, shopping center, or other

  sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182, and 28 C.F.R. Part 36.

         29. Celine’s stores offer for sale to the general public men and women clothing.

         30. Defendant has control over its website and mobile application, and/or operates his web

  pages, including image and data content. Defendant owns and operate the domain name

  https://www.celine.com/en-us/home that is configured for use by mobile devices such as

  smartphones, as well as regular computer laptops and desktops to access Defendant’s website.

         31. One of the functions of Defendant’s website (available in mobile or computer version)

  is to provide the public information on the various locations of Defendant’s stores that sell

  merchandise. The other function of the website is to sell Defendant’s merchandise.

         32. Defendant’s Website is offered by Defendant as a way for the public to communicate

  with Celine’s merchandise. Defendant’s Website also permits the public to register and create an

  account allows the general public to order and purchase men clothing, provides information about




                                                   7
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 8 of 19



  its merchandise, and (among other things) provides: customer service, locate stores, buy bracelet,

  ring, necklace online or at the physical store.

         33. The Website is an integral part of the goods and services offered by Defendant’s store,

  because website and physical stores are heavily integrated, since the website allows the public the

  ability to locate Defendant’s stores, retail locations and sells merchandise.

         34. The website is an extension of defendant’s physical stores. By this nexus, between the

  store and the Website is characterized as a Place of Public Accommodation pursuant to Title III,

  42 U.S.C. §12181(7)(E) of the ADA.

         35. Plaintiff is a customer of Celine’s clothing merchandise and his intent to buy clothing

  and fashion merchandise from Celine’s stores. Plaintiff is a fashion lover, thru his inquiries he

  learned there are some Celine’s stores in his area.

         36. As a result of Plaintiff being legally blind, before he embarks on any venture from his

  home, he studies the location where he is seeking to patronize through using the internet. In the

  case of Plaintiff’s investigation of Celine’s store locations, Plaintiff went to defendant’s Website

  to learn (1) how to navigate to and from Celine’s store locations; (2) the cost of Celine’s clothing

  merchandise; (3) times and hours of operation Celine’s stores in his area, so he can arrange

  transportation with the intent of purchasing Celine’s clothing, (4) the exclusive online deals (5)

  and privacy policy.

         37. Like most consumers, Plaintiff accesses numerous websites at a time to compare

  features, models, quality and prices.

         38. During the plaintiff’s several visits to the website using JAWS (computer) and

  Voiceover (mobile) occurring in June 1, 2020 and the last in August 3, 2020, the plaintiff

  encountered multiple access barriers that denied the plaintiff full and equal access to the facilities,



                                                    8
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 9 of 19



  goods and services offered to the public and made available to the public; and that denied the

  plaintiff the full enjoyment of the facilities, goods, and services of the website, as well as to the

  facilities, goods, and services of Defendant’s locations.

         39. Plaintiff was impeded to patronize Celine stores by Plaintiff being unable to learn about

  Celine location addresses, hours, fashion available online for sale, and the ability to create an

  online account, read the Return and Privacy Policy, among other things readily available to sighted

  individuals.

         40. Plaintiff called Defendant Celine store to inquire about new arrivals of men clothing as

  well to find the location of stores in his area. Defendant’s representative failed to fully assist

  Plaintiff and referred him to its Website. Later, Plaintiff found out that the store he called was the

  one at 9700 Collins Avenue in Miami, FL.

         41. Following communications with Defendant’s representative, Plaintiff attempted to

  utilize Defendant’s Website as instructed by Defendant’s representative.

         42. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

         a.             Find out about Celine’s men’s collection for sale at the store and online;

         b.             Locate Celine’s stores;

         c.             Learn about the Celine’s men clothing and gift card for sale;

         d.             Learn about Celine’s Privacy Policy;

         e.             Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

                        mobile and computer website which would direct him to a webpage with

                        contact information for disabled individuals who have questions, concerns,

                        or who are having difficulties communicating with the business. However,




                                                    9
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 10 of 19



                           Plaintiff was unable to do so because no such link or notice was provided on

                           Defendant’s website.



                               AMERICAN WITH DISABILITIES ACT

         43. The failure to access the information needed precluded Plaintiff’s ability to patronize

  Celine’s stores because, as a blind individual, Plaintiff needs to plan his outings out in detail in

  order to have the proper financing for a venture, and insure that he arrives at a given location.

         44. Title III provides that “no individual shall be discriminated against on the basis of

  disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title III,

  the term “public accommodation” includes a “store and sales establishment” Id. § 12181(7)(E).

  Defendant Celine Paris owns and operates stores, the Celine’s stores.

         45. Technology evolves, in these days, consumers are doing most of their shopping online.

  Defendant’s provision of an e-commerce website is an essential part of the services offered and is

  no different than the customer service to the public as part of Celine stores services, privileges and

  benefit to the public.

         46. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

  Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

  where necessary to ensure effective communication with individuals with disabilities.”

         47. By this nexus, the website https://www.celine.com/en-us/home is characterized as an

  intangible service, privilege and advantage provided by Celine a place of Public Accommodation

  (Celine’s stores) as defined under the ADA, and thus its website is an extension of Celine services,

  privileges and advantages made available to the general public by Defendant through its retail

  brick and mortar stores.



                                                     10
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 11 of 19



           48. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

  Internet Applications (ARIA) software language and Universal design 2. This means that images

  and embedded hyperlinks must include alternative description text (known as "alt-text")—a

  description of the image that appears when a cursor floats over it or screen-reading software detects

  it. The World Wide Web Consortium (the principal standards-setting body for the web) has issued

  a set of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in making their

  websites accessible to blind people and other individuals with disabilities.

           49. Plaintiff’s expectation of participating in Celine’s website, services and privileges was

  eliminated since he could not access Defendant’s https://www.celine.com/en-us/home website at

  all to avail himself of the latest services which Defendant offers to the public.

           50. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

  of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a regular

  basis from accessing Defendant’s website https://www.celine.com/en-us/home.

           51. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

  in the near future but the barriers Plaintiff encountered on Defendant’s https://www.celine.com/en-

  us/home website and mobile application have impeded Plaintiff’s full and equal enjoyment of

  goods and services offered at Defendant’s brick-and mortar stores.

           52. The fact that Plaintiff could not access the Defendant’s Website and could not

  comprehend the electronic pages contained therein, left Plaintiff excluded from accessing Celine

  stores, goods and services available from Defendant and further left him with the feeling of



  2
   Following universal design principles in creating a website provides access to all users regardless of their abilities,
  their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
  design of products and environments to be usable by all people, to the greatest extent possible, without the need
  for adaption or specialized design.” Kalbag, Laura (2017).


                                                            11
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 12 of 19



  segregation, rejection, isolation, and unable to participate in his own business affairs (such as

  in this case clothing merchandise) in a manner equal to that afforded to others who are not similarly

  disabled.

            53. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

  and inhibited Plaintiff’s access to Defendant’s physical store locations. Plaintiff has suffered as a

  result and has suffered particularized harm and an injury in fact.

            54. Plaintiff cannot make proper arrangements for transportation of himself to the Celine

  ’s store locations without the ability to know in advance the Celine’s merchandise, goods and

  services which service is available online through Defendant’s Website. Plaintiff also faces a great

  degree of uncertainty of how to physically travel to Defendant’s Celine’s store location. Plaintiff

  is effectively denied the ability to physically travel to Defendant’s Celine ’s store.

            55. Plaintiff has a concrete plan to purchase Celine’s brand merchandise when he is treated

  like other members of the public. Consequently, the Plaintiff is unable to determine the cost of

  Defendant’s goods and services, including becoming informed about the Celine’s brand

  merchandise available for purchase.

            56. By denying Plaintiff the opportunity to comprehend Celine’s Website and mobile

  application therein due to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff

  the opportunity to participate in or benefit from Defendant’s goods and services as afforded to the

  public.

            57. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

  policies, and practices set forth herein unless enjoined by this Court.

  58. On information and belief, Defendant has not offered any form of website and mobile

  application in an accessible format for blind or visually impaired individuals.



                                                    12
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 13 of 19



          59. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations provided at its stores and authorized retailers.

          60. All Public Accommodations must insure that their Places of Public Accommodation

  provide Effective Communication for all members of the general public, including individuals

  with disabilities.

          61. On information and belief, Defendant is aware of the common access barriers and

  barriers to effective communication within its Website and the electronic pages/data therein which

  prevent individuals with disabilities who are visually impaired from the means to comprehend the

  information presented therein.

          62. Defendant and alike retailers are fully aware of need to provide full access to all visitors

  to its Website as Department of Justice published several communications stating that the website

  is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018 letter from

  Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

          63. Binding case law increasingly recognize that private entities are providing goods and

  services to the public through the websites that operate as places of Public Accommodation under

  Title III.

          64. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

  website and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination

  due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

          65. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove and this suit for injunctive relief is his only means to secure adequate redress

  from Defendant’s unlawful and discriminatory practices.




                                                    13
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 14 of 19



          66. Notice to Defendant is not required as a result of Defendant’s failure to cure the

  violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

  2202.

          67.   The Website is also a place of Public Accommodation pursuant to 42 U.S.C.

  §12181(7)(E) as the public can purchase Celine’s merchandise online through the Website (which

  meets the definition of “sales establishment‟).

          68. The Department of Justice has provided useful guidance regarding website accessibility

  under the ADA, and the binding and persuasive case law in this district has applied the Web

  Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

          69. Types of website source-code programming errors include (but are not limited to)

  source-code errors which are easily identifiable and are prone to making the website inaccessible,

  that create empty headings and text fields that create confusion for a user that rely on the “TAB”

  key to navigate a web page.

          70. A sampling review of just part of it revealed that the Website is not functional for users

  who are visually impaired. The Website contains several types of errors, easily identifiable and

  correctable, which occur throughout the Website such as:

                a. All image elements must have an alt attribute. WCAG 2.0 A F65

                b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A

                    F89

                c. ARIA control has no label. WCAG 2.0 A 412.

                d. HTML form control has no accessible name. WCAG 2.0 A F68.

                e. Button elements is empty and has no accessible name. WCAG 2.0 A F65




                                                    14
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 15 of 19



                     71. More violations may be present on webpages of the Website, and they will

                     be determined and proven through the discovery process and expert audit.

           72. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

  §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

           73. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

  reasonable fee for services in the prosecution of this cause, including costs and expenses incurred.

  Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by Defendant Celine

  Paris.



       COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

           74. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

  A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

  Accommodations and requires places of Public Accommodation to be designed, constructed, and

  altered in compliance with the accessibility standards established by Part 36 Regulation.

           75. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

  individuals with disabilities the opportunity to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

           76. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

  individuals with disabilities an opportunity to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded to

  other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

           77. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

  among other things:




                                                       15
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 16 of 19



  [A] failure to make reasonable modifications in policies, practices, or procedures, when such modifications
  are necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to
  individuals with disabilities, unless the entity can demonstrate that making such modifications would
  fundamentally alter the nature of such goods, services, facilities, privileges, advantages or accommodations;
  and a failure to take such steps as may be necessary to ensure that no individual with a disability is excluded,
  denied services, segregated or otherwise treated differently than other individuals because of the absence
  of auxiliary aids and services, unless the entity can demonstrate that taking such steps would fundamentally
  alter the nature of the good, service, facility, privilege, advantage, or accommodation being offered or
  would result in an undue burden. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).


          78. The acts alleged herein constitute violations of Title III of the ADA, and the regulations

  promulgated thereunder. Plaintiff, who is a member of a protected class of persons under the ADA,

  has a physical disability that substantially limits the major life activity of sight within the meaning of

  42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been denied full and equal access to the

  Website, has not been provided services that are provided to other patrons who are not disabled, and

  has been provided services that are inferior to the services provided to non-disabled persons. Defendant

  has failed to take any prompt and equitable steps to remedy its discriminatory conduct. These violations

  are ongoing.

          79. In addition, Defendant’s representatives within its store locations have referred

  customers to Defendant’s Website. By Defendant’s representatives referring the public visually

  impaired individuals to its Website for basic information needed to shop at a Celine, instead of

  providing such information at the physical store locations, the Website has been rendered an

  integral part of Defendant’s physical store locations. Thus, the failure of that Website contained

  therein to be accessible to visually impaired individuals impedes visually impaired individuals

  (such as Plaintiff) from access to Defendant’s physical store locations.1

          80. The ADA applies to the Defendant’s Website, as the Website is a place of Public

  Accommodation for the following reasons: (1) the statutory construction of the ADA demonstrates

  its applicability is not limited to physical “brick and mortar” locations; (2) Congress’ intent was



                                                        16
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 17 of 19



  for the ADA to be responsive to changes in technology; and (3) the Department of Justice has

  interpreted the ADA to apply to websites.

         81.      No notice is required because under Title III of the ADA, 42 U.S.C. §

  12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

  individuals with disabilities an opportunity to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

  to other individuals.

         82.      Defendant is in violation of the ADA by creating barriers for individuals with

  disabilities who are visually impaired and who require the assistance of interface with screen reader

  software to comprehend and access websites and electronic documents. These violations are

  ongoing.

         83. As a result of the inadequate development and administration of Defendant’s Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28 C.F.R.

  §36.501 to remedy the discrimination.

         84. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

  Mahlberg injunctive relief; including an order to:

             a)   Require Defendant take the necessary steps to make the Website readily accessible

                  to and usable by visually impaired users, and during that time period prior to the

                  https://www.celine.com/en-us/home website’s being readily accessible, to provide

                  a temporary alternative method for individuals with visual impairments to access

                  the information available on the Website until such time that the requisite

                  modifications are made.      Title III American with Disabilities Act Part 36

                  Regulation.



                                                   17
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 18 of 19



            b)     Require Defendant to provide periodic maintenance of the accessible website

                 thru the appropriate auxiliary aids such that individuals with visual impairments

                 will be able to always receive effectively communication with the Website for

                 purposes of viewing and locating Celine stores and becoming informed of and

                 signing up for Celine merchandise online, and of viewing electronic documents

                 provided to the public within Defendant’s Website.

            c)   During the time period prior to the Website’s being designed to permit individuals

                 with visual impairments to effectively communicate, requiring Defendant to

                 provide an alternative method for individuals with visual impairments to effectively

                 communicate so they are not impeded from obtaining the goods and services made

                 available to the public. Title III ADA Part 36 Regulation.

         85. For all of the foregoing, the Plaintiff has no adequate remedy at law.



                                     DEMAND FOR RELIEF

         WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

  against Defendant “Celine Paris” and requests the following injunctive relief permanently enjoin

  Defendant from any practice, policy and/or procedure which will deny Plaintiff equal access to,

  and benefit from Defendant’s services and goods, as well as the Court:

              a. That the Court issue a Declaratory Judgment that determines that the Defendant’s

              website at the commencement of the subject lawsuit is in violation of Title III of the

              Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;




                                                  18
Case 1:20-cv-23364-DPG Document 1 Entered on FLSD Docket 08/13/2020 Page 19 of 19



                b. That the Court enter an Order directing Defendant to continually update and

                maintain their computer version of the defendant’s website and Celine’s website to

                ensure that it remains fully accessible to and usable by visually impaired individuals;

                c. That the Court issue an Injunctive relief order directing Defendant to alter their

                website to make it accessible to, and useable by, individuals with disabilities to the

                full extent required by Title III of the ADA;

                d. That the Court enter an Order directing Defendant to evaluate and neutralize their

                policies and procedures towards persons with disabilities for such reasonable time so

                as to allow Defendant to undertake and complete corrective procedures.

                e. That the Court enter an award of attorney’s fees, costs and litigation expenses

                pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section 36.505.


                                                  Respectfully submitted,

                                                 Dated this 13th day of August 2020.


                                                 s/Acacia Barros
                                                 Attorney for Plaintiff
                                                 ACACIA BARROS, P.A.
                                                 Acacia Barros, Esq.
                                                 FBN: 106277
                                                 11120 N. Kendall Dr., Suite 201
                                                 Miami, Florida 33176
                                                 Tel: 305-639-8381
                                                 ab@barroslawfirm.com


                                    CERTIFICATE OF SERVICE


         I hereby certify that on this 13th day of August, 2020 that the foregoing document has been

  filed using      CM/ECF system and will be served via email when Defendant’s counsel enters

  an appearance.

                                                    19
